On Rehearing
HARDY, Judge.
Rehearing was granted in this case in order to permit the court to reconsider the record with reference to the original finding that plaintiff had failed to establish damage to a required legal certainty.
After careful re-examination, we are unable to conclude that the record supports the contention of error in our original judgment. Our conclusion that plaintiff failed to establish his demands in that degree of certainty which would support a judgment in his favor remains unchanged.
The original judgment of this court is therefore reinstated and made final.